IN THE SUPREME COURT OF IOWA

                                                           No. 17–1909

                                                Monona County No. SRCR016184


                         STATE OF IOWA,
CLERK OF SUPREME COURT




                               Appellee,

                         vs.

                         LORI DEE MATHES,

                               Appellant.



                               The court, McDermott, J., taking no part, being evenly divided, declares
                         this case affirmed by operation of law. See Iowa Code § 602.4107 (2020).
                               Christensen, C.J., and Waterman and Mansfield, JJ., would affirm the
MAY 08, 2020




                         court of appeals decision dismissing the appeal from the district court order
                         assessing court costs; Appel, McDonald, and Oxley, JJ., would vacate the court
                         of appeals decision and vacate the district court’s cost award.       “When the
                         supreme court is equally divided on an issue . . . , the decision of the district
                         court is affirmed by operation of law.” State v. Effler, 769 N.W.2d 880, 884 (Iowa
ELECTRONICALLY FILED




                         2009).
                         Copies to:

                         Rees Conrad Douglas
                         The Benson Building
                         705 Douglas Street, Suite 323
                         Sioux City, IA 51101

                         Kevin Cmelik
                         Martha E. Trout
                         Assistant Attorneys General
                         Criminal Appeals Division
                         Second Floor, Hoover Building
                         Des Moines, IA 50319



                                                                                                     1 of 3
Rita N. Bettis Austen
ACLU of Iowa
505 Fifth Avenue, Suite 901
Des Moines, IA 50306

Lisa Ann Foster
1701 Pennsylvania Ave., NW
Washington, DC 20006

Alexander Vincent Kornya
Iowa Legal Aid
1111 – 9th Street, Suite 230
Des Moines, IA 50309

Martha J. Lucey
State Appellate Defender
4th Floor, Lucas Building
321 E. 12th Street
Des Moines, IA 50319

Alan R. Ostergren
Muscatine County Attorney
Muscatine, IA 52761




                               2 of 3
                                               State of Iowa Courts

Case Number                     Case Title
17-1909                         State v. Mathes


                                                          So Ordered




Electronically signed on 2020-05-08 07:57:44




                                                                       3 of 3